UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1272



GINA OLWOCH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



                            No. 05-1898



GINA OLWOCH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A72-727-129)


Submitted:   January 31, 2006            Decided:   February 16, 2006


Before MOTZ, KING, and DUNCAN, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


No. 05-1272, Rachel S. Ullman, JOHNSON, YANG & ULLMAN, P.C.,
Wheaton, Maryland; No. 05-1898, Randall L. Johnson, JOHNSON &
ASSOCIATES, P.C., Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Carol Federighi, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated petitions for review, Gina Olwoch,

a native and citizen of Uganda, petitions for review of two

separate orders of the Board of Immigration Appeals (“Board”):

(1) affirming, without opinion, the immigration judge’s denial of

her application for cancellation of removal; and (2) denying her

motion to reopen immigration proceedings to apply for adjustment of

status.

            Based    on    our     review     of   the    record,      we    find     that

substantial evidence supports the immigration judge’s finding that

Olwoch    gave   false     testimony    for     the   purpose     of    obtaining       an

immigration      benefit     and   is   therefore        statutorily        barred    from

establishing the requisite good moral character necessary for a

grant of cancellation of removal. See 8 U.S.C. § 1101(f)(6) (2000)

(“No person shall be regarded as, or found to be, a person of good

moral    character    who,    during    the     period     for   which       good    moral

character is required to be established, is, or was one who has

given false testimony for the purpose of obtaining any benefits

under this chapter.”); 8 U.S.C.A. § 1229b(b)(1) (West Supp. 2005)

(setting    forth    requirements       for     cancellation      of     removal      for

nonpermanent residents).           Contrary to Olwoch’s assertions, we find

no evidence to suggest that the immigration judge failed to make

the     necessary    findings      regarding       her     subjective        intent     in




                                        - 3 -
misrepresenting that she had no children.    We therefore deny the

petition for review in No. 05-1272.

          Additionally, our review of the record reveals that the

Board did not abuse its discretion in denying Olwoch’s motion to

reopen immigration proceedings. We therefore deny the petition for

review in No. 05-1898 for the reasons stated by the Board.   See In

re: Olwoch, No. A72-727-129 (B.I.A. July 22, 2005).

          Accordingly, we deny the petitions for review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                  PETITIONS DENIED




                                - 4 -